NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES CONERLY; et al.,                          No. 20-17118

                Plaintiffs-Appellants,          D.C. No. 2:20-cv-01833-JAM-AC

 v.
                                                MEMORANDUM*
JOHN PATRICK WINN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      James and Carina Conerly and Marilyn Tillman-Conerly appeal pro se from

the district court’s judgment dismissing sua sponte their action alleging claims

based on their state court custody proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s dismissal for lack of subject



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
matter jurisdiction based on the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d

1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed plaintiffs’ action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it was a “de facto

appeal” of a prior state court decision and plaintiffs raised claims that were

“inextricably intertwined” with that state court decision. See id. at 1163-65

(discussing the Rooker-Feldman doctrine); see also Cooper v. Ramos, 704 F.3d

772, 782 (9th Cir. 2012) (explaining that claims, as well as requests for damages,

are “inextricably intertwined” with the state court decisions where federal

adjudication “would impermissibly undercut the state ruling on the same issues”

(citation and internal quotation marks omitted)).

      We reject as meritless plaintiffs’ contention that the district court was biased

against them.

      Plaintiffs’ motion to supplement their brief (Docket Entry No. 5) is granted.

The exhibits attached to the motion include private information. The Clerk is

directed to seal the exhibits.

      AFFIRMED.




                                          2                                      20-17118